NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted January 20, 2011*
                                   Decided January 21, 2011

                                             Before

                              RICHARD A. POSNER, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10‐2796

RICHARD HOEFT,                                        Appeal from the United States District 
     Plaintiff‐Appellant,                             Court for the Western District of Wisconsin.

       v.                                             No. 09‐cv‐138‐wmc

TIM ANDERSON and VICKI ARNDT,                         William M. Conley,
     Defendants‐Appellees.                            Chief Judge.

                                           O R D E R

        Richard Hoeft seeks damages under 42 U.S.C. § 1983 and Bivens v. Six Unknown
Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), alleging that Vicki Arndt, his
probation officer, and Tim Anderson, an officer for the United States Forest Service, violated
his rights under the Fifth Amendment by obtaining confessions from him on two occasions
without reading him his Miranda rights.  On appeal Hoeft challenges the district court’s
grant of summary judgment for the officers.  Because the first confession was never used




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED.  R.  APP.  P.
34(a)(2)(C). 
No. 10‐2796                                                                            Page 2

against Hoeft in a court proceeding, and the second confession is necessary to support a
criminal judgment that has not been invalidated, we affirm.

        The first unwarned confession occurred in March 2003.  While on probation that
year, Hoeft became the primary suspect in an investigation into timber theft at a national
forest in northern Wisconsin.  In March Anderson contacted Arndt to arrange an interview
with Hoeft during one of Hoeft’s weekly probations meetings.  During the interview, Hoeft
was told he couldn’t leave and, without receiving Miranda warnings, confessed in writing to
stealing wood from a timber sale at the national forest.  According to Anderson, the
government “considered” Hoeft’s statement, “along with other information,” when it
decided to bring federal charges against him in August 2003.  Following arraignment in
early 2004, Hoeft moved to suppress his confession.  But in April 2004, before the court
ruled on the motion to suppress, the government dismissed the case because Arndt was
unavailable to testify.

         The second unwarned confession occurred in April 2003.  That month, Hoeft
voluntarily met with Anderson again, with Arndt speaking to Hoeft over the phone during
the meeting.  Hoeft confessed in writing to another incident of timber theft, again without
receiving Miranda warnings and, Hoeft says, with Arndt threatening to revoke his probation
if he didn’t cooperate with Anderson’s interview.  State prosecutors eventually filed sixteen
charges against Hoeft in state court, including the timber theft he confessed to during the
April interview.  (The only evidence conclusively connecting Hoeft to this instance of timber
theft is his April confession.)  After he was convicted of three of the charges (unrelated to
the theft he confessed to in April), the remaining thirteen counts were dismissed.  But at the
sentencing on his three convictions, the state read into the record the charge for the theft
that he confessed to in April, and the court ordered him to pay restitution to the victim of
that theft.

       Hoeft’s lawsuit contends, as relevant here, that the officers violated the Fifth
Amendment by failing to read him his Miranda rights before obtaining his two confessions. 
Arndt moved for summary judgment, Anderson moved for judgment on the pleadings, and
Hoeft did not respond to either motion, so the district court adopted Arndt’s proposed
findings of fact and granted summary judgment to both officers.  The court found that “it is
not clear whether the prosecutions against Hoeft were commenced based on his un‐warned
confessions,” but in any case, Arndt and Anderson were entitled to qualified immunity
because the “failure to give a Miranda warning was not clearly established as a
constitutional violation” at the time the interviews took place. 

      On appeal Hoeft challenges only the district court’s conclusion that failure to give a
Miranda warning wasn’t a clearly established constitutional violation at the time of the two
No. 10‐2796                                                                                 Page 3

interviews.  We agree with the government, however, that we need not reach qualified
immunity because Hoeft’s constitutional rights were not violated by the March interview
and his claim about the April interview is barred by Heck v. Humphrey, 512 U.S. 477 (1994).
        
       Failure to give Miranda warnings during a custodial interrogation is not by itself a
Fifth Amendment violation.  See Chavez v. Martinez, 538 U.S. 760, 766‐70 (2003) (plurality
opinion); Hanson v. Dane Cnty., Wis., 608 F.3d 335, 339‐40 (7th Cir. 2010).  The government
violates a suspect’s privilege against self‐incrimination only if it introduces the unwarned
statement into evidence in pretrial or trial proceedings.  Sornberger v. City of Knoxville, Ill.,
434 F.3d 1006, 1026‐27 (7th Cir. 2006); see Stoot v. City of Everett, 582 F.3d 910, 925 (9th Cir.
2009); Higazy v. Templeton, 505 F.3d 161, 171‐73 (2d Cir. 2007).  Absent such use, there is no
constitutional violation, even when the government has initiated a criminal prosecution
based on the statement.  Hanson, 608 F.3d at 339‐40; Burrell v. Virginia, 395 F.3d 508, 513‐14
(4th Cir. 2005); see Chavez v. Martinez, 538 U.S. 760, 777‐79 (2003) (Souter, J., concurring).  

        Hoeft contends only that his March confession “was used to commence criminal
proceedings against him.”  But he presents no evidence, and we see none in the record,
showing that the confession was introduced into evidence during any court proceeding. 
Hoeft did move to suppress the possible use of his March confession, but before the court
decided whether the confession was admissible, the government dismissed the case because
Arndt was unavailable to testify.  That the government “considered” Hoeft’s statements,
“along with other information,” in deciding to bring the charge against him is insufficient to
violate the Fifth Amendment.  See Hanson, 608 F.3d at 340.  Because he hasn’t produced
evidence upon which a jury reasonably could conclude that the government used his March
confession in court, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251‐52 (1986); Wheeler v.
Lawson, 539 F.3d 629, 634 (7th Cir. 2008), Hoeft’s Fifth Amendment claim about the March
interview fails.

        That brings us to the April confession.  Hoeft contends, and the record shows, that
the state did use Hoeft’s April confession in court at the sentencing on his state convictions. 
The government responds that regardless of whether this use violates Hoeft’s Fifth
Amendment rights, Heck bars Hoeft’s claim because declaring the use of the confession
unconstitutional necessarily would call his state sentence into question.  

        Heck holds that, “unless a plaintiff can demonstrate his conviction or sentence has
already been invalidated,” the plaintiff’s § 1983 suit must be dismissed if “a judgment in
favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence.” 
512 U.S. at 487; see McCann v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006).  Some constitutional
violations, however, such as excessive force during arrest, do not bar a § 1983 action if they
can coexist with a valid conviction.  See Evans v. Poskon, 603 F.3d 362, 363‐64 (7th Cir. 2010);
No. 10‐2796                                                                              Page 4

McCann, 466 F.3d at 621.  But Hoeft’s claim would, if successful, necessarily imply the
invalidity of his sentence.  Part of Hoeft’s sentence depended on the confession:  He was
explicitly required to pay restitution to the victim of the theft that he confessed to in April,
and no evidence other than the confession established his guilt for that theft.  Because Hoeft
hasn’t alleged, let alone shown, that his sentence has already been invalidated, we agree
with the government that Hoeft’s claim about the April interview is barred by Heck. 
See Knowlin v. Thompson, 207 F.3d 907, 909 (7th Cir. 2000) (barring claim for violation of
extradition rights that would imply invalidity of parole revocation); see also Skinner v. U.S.
Dept. of Justice and Bureau of Prisons, 584 F.3d 1093, 1098 (D.C. Cir. 2009) (barring claim that
would result in restoration of good time credits); Davis v. Kan. Dept. of Corr., 507 F.3d 1246,
1249 (10th Cir. 2007) (barring claim challenging sentencing calculation).

                                                                                   AFFIRMED.